DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Li (CN 207489905 U).


Regarding claim 11, Li et al discloses A solid-state light-emitting device, comprising: a substrate (201) ;an epitaxial layer structure (211-213) (pp6 lines 51-52), disposed on the substrate (201)and comprising a first-type area (area under 243)and a second-type area(area under 245) (fig. 4); a first current blocking layer(221), disposed on the epitaxial layer structure (211-213)and located in the first-type area (area under 243); a current spreading layer(230), disposed on the epitaxial layer structure (211-213)and located in the first-type area(under 243), wherein the current spreading layer (230)covers the first current blocking layer(221) and thereby the first current blocking layer (230)is located between the current spreading layer(230) and the epitaxial layer structure(211-213); a first adhesion reinforcing layer(222), disposed on a side of the current spreading layer (230)facing away from the first current blocking layer(221), and comprising a plurality of first through holes(251); a first electrode(243), disposed on a side of the first adhesion reinforcing layer(222) facing away from the current spreading layer(230), wherein the first electrode(243) is filled into the plurality of first through holes(251) and thereby in electrically contact with the current spreading layer(230); a second current blocking layer(222), disposed on the epitaxial layer structure (211-213)and located in the second-type area; and a second electrode(245), disposed on the epitaxial layer structure (211-213)and located in the second-type area, wherein the second current blocking layer(221) is located between the second electrode (245)and the epitaxial layer structure(211-213); and a second adhesion reinforcing layer(222), disposed between the second current blocking layer(221) and the second electrode(245) fig. 4, wherein the first electrode(243) comprises a first main portion(fig. 9), a first elongated extension portion(244-top)) extending from a side of the first main portion, and a third elongated extension portion(244-bottom) extending from another opposite side of the first main portion(243) fig. 9; the second electrode (245) comprises a second main portion(245) and a second elongated extension portion(246) extending from the second main portion(245): and the second elongated extension portion (246)is located between the first elongated extension portion(244-top) and the third elongated extension portion(244-bottom) fig.8/fig. 9.
Regarding claim 12, Li et al discloses further comprising: a penetration hole, penetrating through the second adhesion reinforcing layer (222)and the second current blocking layer (221)until the epitaxial layer structure(211-213), so that the second electrode(245) is filled into the penetration hole and in electrically contact with the epitaxial layer structure(211-213) fig. 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207489905 U).
Regarding claim 13, Li et al discloses all the claim limitations of claim 11 and further teaches wherein a material of the first adhesion reinforcing layer(222) is a transparent electrically insulating material (pp 5, lines 44-52)but fails to teach light transmittance of the first adhesion reinforcing layer is greater than 85%.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve light transmittance of the first adhesion reinforcing layer is greater than 85% through routine experimentation  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207489905 U) in view of Kim (US Pub no. 2019/0165208 A1).
Regarding claim 14, Li et al discloses all the claim limitations of claim 13 and further teaches wherein the first electrode(243) is a metal composite layer, and the metal composite layer along a direction facing away from the substrate; the metal layer extends into the plurality of first through holes and is in direct contact with the first adhesion reinforcing layer(222) and the current spreading layer(230) fig. 4 pp 5. lines 37-39.
Li et al fails to teach an aluminum layer and a plurality of metal
layers stacked on the aluminum layer.
However, Kim et al discloses a pad  (120)an aluminum layer and a plurality of metal layers stacked on the aluminum layer[0086].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li et al with Kim et al to improve current spreading efficiency.

Claims 1-3, 6, 8, 9 &  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207489905 U) in view of Chou (US Pub no. 2017/0179343 A1).
Regarding claim 1,  Li et al discloses A solid-state light-emitting device, comprising: a substrate(201); an epitaxial layer structure(211-213) (pp6 lines 51-52/abstract), disposed on the substrate(210) and comprising a first-type area(under 243) and a second-type area (under 245) fig. 4; a first current blocking layer(221) pp. 4 lines 28-30), disposed on the epitaxial layer structure (211-213)and located in the first-type area (under 243); a current spreading layer(230) pp. 5 lines 17-19), disposed on the epitaxial layer structure (211-213)and located in the first-type area(under 243), wherein the current spreading layer (230) covers the first current blocking layer (221)and thereby the first current blocking layer (221)is located between the current spreading layer(230) and the epitaxial layer structure(211-213) fig. 4; a first adhesion reinforcing layer(222) (pp. 4, line 44), disposed on a side of the current spreading layer (230)facing away from the first current blocking layer(221), and comprising a plurality of first through holes(251); and a first electrode (243), disposed on a side of the first adhesion reinforcing layer (222)facing away from the current spreading layer(230), wherein the first electrode (243) is filled into the plurality of first through holes(251) and thereby in electrically contact with the current spreading layer(230), and the first electrode(243) comprises a first main portion and a first elongated extension portion(244) extending from the first main portion(243) pp 5, lines 15-16; wherein the solid state light -emitting device further  comprises:  a second current blocking layer(221), disposed on the epitaxial layer structure(211-213) and located in the second-type area; and a second electrode(245), disposed on the epitaxial layer structure(211-213) and located in the second-type area, wherein the second current blocking layer(221) is located between the second electrode (245)and the epitaxial layer structure(211-213); wherein the second electrode(245) comprises a second main portion and a second elongated extension portion (246)extending from the second main portion(245) fig. 8) but fails to teach wherein the second current blocking layer comprises a main blocking portion corresponding to the second main portion, and a plurality of extended blocking portions corresponding to the second elongated extension portion and spaced from one another: the main blocking portion is provided with at least one second through hole and thereby the second main portion of the second electrode is filled into the at least one second through hole and in electrically contact with the epitaxial layer
structure.
However, Chou et al discloses a light emitting device wherein the second current blocking layer (211)comprises a main blocking portion(211) corresponding to the second main portion, and a plurality of extended blocking portions (211’) corresponding to the second elongated extension portion and spaced from one another[0034]; the main blocking portion(211) is provided with at least one second through hole(where 1421 resides) and thereby the second main portion of the second electrode(14) is filled(1421 is filled in) into the at least one second through hole and in electrically contact with the epitaxial layer structure (121) (fig. 1a) [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li et al with the teachings of Chou et al  to prevent crowding.
Regarding claim 2, Li et al discloses wherein the first adhesion reinforcing layer (222) where is corresponding to the first main portion is provided with only one of the plurality of first through holes (251), and the one of the plurality of first through holes(251) is circular or annular in shape (pp. 8, line 37).
Regarding claim 3, Li et al discloses wherein the first adhesion reinforcing layer (222) where is corresponding to the first main portion is provided with more than one of the plurality of first through holes (251) distributed in an annular shape (pp. 8, lines 37).
Regarding claim 6, Li et al discloses a second adhesion reinforcing layer(222), disposed between the second current blocking layer (221)and the second electrode(245) fig. 5.
Regarding claim 8, Li et al discloses wherein the second current blocking layer (221)and the second adhesion reinforcing layer(222) are integrally formed of a same material(pp. 5 lines 21-25).
Regarding claim 9,  Li et al discloses all the claim limitations of claim 1 and further teaches wherein a material of the first adhesion reinforcing layer(222) is a transparent electrically insulating material (pp 5, lines 44-52)but fails to teach light transmittance of the first adhesion reinforcing layer is greater than 85%.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve light transmittance of the first adhesion reinforcing layer is greater than 85% through routine experimentation  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 16, Li et al discloses all the claim limitations of claim 11 but fails to teach wherein the second current blocking layer comprises a main
blocking portion corresponding to the second main portion, and a plurality of
extended blocking portions corresponding to the second elongated extension portion
and spaced from one another.
However, Chou et al discloses a light emitting device wherein the second current blocking layer (211’) comprises a main blocking portion (211)corresponding to a second main portion, and a plurality of extended blocking portions (211’)corresponding to the second elongated extension portion and spaced from one another (fig. 1a)[0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li et al with the teachings of Chou et al to prevent crowding.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 207489905 U) in view of Chou (US Pub no. 2017/0179343 A1) as applied to claim 9 and further in view of Kim (US Pub no. 2019/0165208 A1).

Regarding claim 10, Li et al as modified by Chou et al discloses all the claim limitations of claim 9 and further teaches wherein the first electrode(243) is a metal composite layer, and the metal composite layer along a direction facing away from the substrate; the metal layer extends into the plurality of first through holes and is in direct contact with the first adhesion reinforcing layer(222) and the current spreading layer(230) fig. 4 pp 5. lines 37-39.
Li et al fails to teach an aluminum layer and a plurality of metal
layers stacked on the aluminum layer.
However, Kim et al discloses a pad  (120)an aluminum layer and a plurality of metal layers stacked on the aluminum layer[0086].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Li et al & Chou et al with Kim et al to improve current spreading efficiency.
Allowable Subject Matter
The indicated allowability of claims 5, 6, 8, 15, & 16 are withdrawn in view of the newly discovered reference(s) to Li (CN 207489905 U) in view of Chou (US Pub no. 2017/0179343 A1).  Rejections based on the newly cited reference(s) above.
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 7 including: a penetration hole, penetrating through the second adhesion reinforcing layer and the second current blocking layer until the epitaxial layer structure, so that the second electrode is filled into the penetration hole and in electrically contact with the epitaxial layer structure was not found in prior art.
Claims 17-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the aluminum layer extends into the plurality of first through holes and is in direct contact with the first adhesion reinforcing layer and the current spreading layer as instantly claimed in combination with the remaining elements of the claim was not found in prior art.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813